              Case 3:17-cv-05769-RJB Document 175 Filed 05/28/19 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      STATE OF WASHINTON,                                  CASE NO. C17-5769RJB

10                                 Plaintiffs,
                v.
11
        THE GEO GROUP, INC.,
12
                                   Defendant.
13
        STATE OF WASHINTON,                                  CASE NO. C17-5806RJB
14
                                   Plaintiff,
15              v.
16      THE GEO GROUP, INC.,
                                                             SUPPLEMENT TO ORAL RULING
17                                 Defendant.
18

19
            Defendant moved, in both of the above cases, “To Dismiss, Stay Or Consolidate Related
20
     Litigation.” On May 28, 2019, the Court heard oral argument, and orally ruled, denying the
21
     portion of the motions to dismiss or stay, and denying in part and granting part the motion to
22
     consolidate. The order consolidated liability issues, and denied (without prejudice) damage
23

24


     SUPPLEMENT TO ORAL RULING - 1
              Case 3:17-cv-05769-RJB Document 175 Filed 05/28/19 Page 2 of 2



 1   issues. In the Court’s oral ruling, the court intended to make the following findings, but

 2   inadvertently omitted them. Therefore, the Court now supplements its oral ruling as follows:

 3          1.   Substantially the same evidence on liability would be presented in both cases;

 4          2. Both cases allege the same wrong;

 5          3. Both cases arise out of the same transactional nucleus of facts;

 6          4. Different results in each case would raise many difficult issues that can be avoided by

 7               consolidation of liability issues;

 8          5. Consolidation of liability issues will promote judicial economy;

 9          6. Consolidation of liability issues will expedite final resolution of the case;

10          7. Consolidation of liability issues will avoid inconsistent results, and will provide all

11               parties an equal opportunity to address liability issues and

12          8. Consolidation of liability issues will not prejudice any party. (The Court is aware that

13               this Order, unfortunately, may delay conclusion of the State’s case by some six
14               months. That is not sufficient prejudice to trump the benefits of such consolidation.)
15          IT IS SO ORDERED.
16          The Clerk is directed to send uncertified copies of this Order to all counsel of record and
17   to any party appearing pro se at said party’s last known address.
18          Dated this 28th day of May, 2019.
19

20
                                            A
                                            ROBERT J. BRYAN
21                                          United States District Judge

22

23

24


     SUPPLEMENT TO ORAL RULING - 2
